Citation Nr: 0609346	
Decision Date: 03/31/06    Archive Date: 04/07/06

DOCKET NO.  03-05 524A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New 
Jersey


THE ISSUES

1.	Entitlement to service connection for hearing loss.

2.	Entitlement to a rating in excess of 30 percent for 
residual bilateral inguinal hernia status-post repair.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

D. J. Drucker, Counsel


INTRODUCTION

The veteran had active military service from June 1967 to 
June 1970.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from rating decisions of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Newark, New Jersey.


FINDINGS OF FACT

1.  In a July 2002 rating decision, the RO denied the 
veteran's claim for service connection for hearing loss; and 
that determination was appealed.

2.  In a March 2003 rating decision, the RO denied the 
veteran's claim for a compensable evaluation for residuals of 
a bilateral inguinal hernia, status-post repair; and that 
determination was appealed.  In a January 2004 rating 
decision, the RO awarded a 30 percent evaluation to the 
veteran's service-connected residual inguinal hernia 
disability, effective from November 7, 2002.

3.  On March 8, 2006, prior to the promulgation of a Board 
decision in the appeal, the Board received signed 
notification from the appellant's accredited service 
representative, that was dated that day, indicating that the 
veteran wished to withdraw his pending appeal regarding his 
claim on appeal, and requesting that his claims file be 
returned to the RO.




CONCLUSIONS OF LAW

1.  Because the appellant has withdrawn his appeal relating 
to the issue of entitlement to service connection for hearing 
loss, the Board does not have jurisdiction to consider the 
claim.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 20.101, 
20.202, 20.204 (2005).

2.  Because the appellant has withdrawn his appeal relating 
to the issue of entitlement to a rating in excess of 30 
percent for residual bilateral inguinal hernia status-post 
repair, the Board does not have jurisdiction to consider the 
claim.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 20.101, 
20.202, 20.204 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS
 
Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal 
that fails to allege specific error of fact or law in the 
determination being appealed.  A substantive appeal may be 
withdrawn in writing at any time before the Board promulgates 
a decision.  38 C.F.R. § 20.202 (2005).  Withdrawal may be 
made by the appellant or by his or her authorized 
representative.  38 C.F.R. § 20.204 (2005).  The appellant 
has withdrawn this appeal and, hence, there remain no 
allegations of errors of fact or law for appellate 
consideration.  Accordingly, the Board does not have 
jurisdiction to review the appeal, and it must be dismissed.


ORDER

The appeal is dismissed


____________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


